Name: 2003/782/EC: Council Decision of 27 October 2003 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2003-11-04

 Avis juridique important|32003D07822003/782/EC: Council Decision of 27 October 2003 appointing a member of the Committee of the Regions Official Journal L 286 , 04/11/2003 P. 0017 - 0017Council Decisionof 27 October 2003appointing a member of the Committee of the Regions(2003/782/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Spanish Government,Whereas:(1) The Council adopted Decision 2002/60/EC of 22 January 2002 appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of a member of the Committee of the Regions has fallen vacant following the expiry of the mandate of Mr Alberto RUIZ-GALLARDON JIMÃ NEZ, of which the Council was notified on 6 October 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Carlos MAYOR OREJA, Vicepresidente, Comunidad de Madrid, is hereby appointed a member of the Committee of the Regions in place of Mr Alberto RUIZ-GALLARDON JIMÃ NEZ for the remainder of his term of office, which ends on 25 January 2006.Done at Luxembourg, 27 October 2003.For the CouncilThe PresidentA. Matteoli(1) OJ L 24, 26.1.2002, p. 38.